DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1,8 is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not quite understood how the support stent is “substantially non-compressible” because most materials can be “compressed” to some extent under sufficient forces. Since one does not know the material, it is not understood as to the scope of the feature. 

Claims 1,8 recite the limitation "the primary prosthetic heart" in line 7.  In claims 5,6,12,13 the limitation was also used in lines 1,2. There is insufficient antecedent basis for this limitation in the claims. This is confusing because it is not clear if the whole heart is prosthetic or just a valve being replaced?
Claim 15 recites the limitation " the primary prosthetic heart " in lines 5,6. In claims 19,20 the limitation was also used in lines 1,2.  There is insufficient antecedent basis for this limitation in the claims. Again, as mentioned above this is confusing because it is not clear if the whole heart is prosthetic or just a valve being replaced?
Dependent claims carry the same problem as they inherit ambiguities of the independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7-10,14 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2008/0208327) in view of Vince (5163953). Fig.4C of Rowe shows an assembly of a primary prosthetic 60 heart valve with a secondary prosthetic 12 heart valve expanded therein, comprising: a surgical primary prosthetic heart valve adapted for post-implant expansion and having an inflow end and an outflow end, Fig. 1 shows a structural support stent 14 defining an implant circumference that is “substantially non-compressible” (since it was surgically implanted, paragraph 25) from a first diameter prior to implant and in normal physiological use defines an orifice size of the primary prosthetic heart (valve); an adapter stent 30 configured to be delivered in a contracted state (paragraph 6) to a position within an implanted primary prosthetic heart valve and plastically expanded (fig. 3 or 4B) within the primary prosthetic heart valve so as to contact an inner orifice thereof to expand the support stent of the primary prosthetic heart valve. Rowe also discloses (paragraphs 5,6,24) the secondary prosthetic heart valve configured to be delivered in a contracted state to a position within the expanded adapter stent in contact with the primary prosthetic heart valve, the secondary prosthetic heart valve also being configured to expand outward into contact with the adapter stent, abstract. Rowe also discloses (paragraph 26) the orifice size of the secondary prosthetic heart valve is no less than the orifice size of the primary prosthetic heart valve. However, Rowe did not explicitly disclose the support stent for the primary prosthetic heart valve having at least one point of weakness which will elongate, rupture or stretch and permit expansion of the support stent from the first diameter to a second diameter larger than the first diameter upon application of an outward dilatory force from within the support stent substantially larger than forces associated with normal physiological use. Vince teaches (Fig. 5) a support stent 10 for a prosthetic heart valve with a section to permit stretch and allow expansion (Fig. 6) of the support stent substantially larger than forces associated with normal physiological use. It would have been obvious to one of ordinary skill in the art to use the support stent to permit stretching and allow the prosthetic valve to expand for improved flow (col. 3) as taught by Vince with the prosthetic valve of Rowe such that the patient has sufficient orifice opening for proper blood flow through the valve. With respect to claim 2, the adapter stent is configured to be plastically expanded so as to contact the inner orifice and the secondary prosthetic heart valve is self-expandable, see paragraph 29. With respect to claim 3, the secondary prosthetic heart valve is configured to be plastically expanded (paragraph 6) and the adapter stent is self-expandable.    With respect to claims 9,10, the secondary prosthetic heart valve is self-expandable, see paragraph 29.
With respect to claims 7,14, Rowe discloses the adapter stent comprising a generally tubular configuration (paragraph 35) of interconnected struts defining an inflow end and an outflow end. It is noted that Rowe discloses (paragraph 35) the adapter stent having a plurality of outwardly projecting barbs and a plurality of inwardly projecting barbs. However, Rowe did not explicitly disclose the outward barbs are arrayed evenly around the outflow end and the inward barbs are arrayed evenly around the inflow end, but other embodiments are within the scope of the disclosure. It would have been obvious to one of ordinary skill in the art to place the outward barbs on the outflow end and the inward barbs on the inflow end for the adapter stent of Rowe as modified with Vince since such a modification only involves routine skill in the art and would be an obvious expedient since securing the outward barbs into the previously implanted prosthetic valve is at a location near the outflow where engagement is needed for holding purposes and the inflow barbs enhance connection with the inner prosthetic valve.
Claim(s) 4,11 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2008/0208327) in view of Vince (5163953) as applied to claims 1,8 respectively above, and further in view of Ionescu et al. (4084268). Rowe as modified by Vince is explained as before and it is noted that Rowe discloses (paragraph  36) the adapter stent is covered. However, Rowe in view of Vince did not explicitly state the cover is velour cloth. Ionescu et al. teach (col. 2, lines 27-29,41-43) that heart valve stents are cloth covered and that the cloth is velour type. It would have been obvious to one of ordinary skill in the art to substitute well known materials and use fabrics such as velour cloth as taught by Ionescu et al. to place on the adapter stent of Rowe in the valve modified with Vince such that it improves the protection on the stent, see abstract of Ionescu.
Claim(s) 5,12 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2008/0208327) in view of Vince (5163953) as applied to claims 1,8 respectively above, and further in view of Carpentier et al. (8034104). Rowe as modified by Vince is explained as before.
However, Rowe did not explicitly state the structural support stent of the primary prosthetic heart valve comprise an outer band and attached to an inner band that defines alternating cusps and commissures, wherein the outer band has a single expandable segment around its periphery that permits expansion of the support stent from the first diameter to the second diameter. Carpentier et al. teach (Figs. 6A,6B, 7A, 7B) that heart valves have structural support stents with an outer band 74 and attached to an inner band 72 that defines alternating cusps and commissures, wherein the outer band has a single expandable (col. 11, lines 37-41) segment around its periphery that permits expansion of the support stent from the first diameter to the second diameter. It would have been obvious to one of ordinary skill in the art to utilize a structural support stent with an outer band and attached to an inner band that defines alternating cusps and commissures, wherein the outer band has a single expandable segment around its periphery that permits expansion of the support stent from the first diameter to the second diameter as taught by Carpentier et al. in order to provide the implanted valve of Rowe modified with Vince the ability to permit the natural tissue to expand to some extent and not cause tearing from attached portions therewith the tissue annulus.
Claim(s) 6,13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2008/0208327) in view of Vince (5163953) as applied to claims 1,8 respectively above, and further in view of Lock et al. (WO 2012/018779). Rowe as modified by Vince is explained as before. However, Rowe in view of Vince did not explicitly state the structural support stent of the primary prosthetic heart valve comprise a band that defines alternating cusps and commissures, wherein the band has a single expandable segment formed by overlapping free ends located at one of the cusps that permits expansion of the support stent from the first diameter to the second diameter. Lock et al. teach (Fig. 7) a band that defines alternating cusps and commissures, wherein the band has a single expandable segment formed by overlapping free ends located at one of the cusps that permits expansion (page 19 first full paragraph) of the support stent from the first diameter to the second diameter. It would have been obvious to one of ordinary skill in the art to utilize a band that defines alternating cusps and commissures, wherein the band has a single expandable segment formed by overlapping free ends located at one of the cusps that permits expansion of the support stent from the first diameter to the second diameter as taught by Lock et al. in order to provide the implanted valve of Rowe modified by Vince the ability to permit the natural tissue to expand to some extent and not cause tearing from attached portions therewith the tissue annulus.


Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2008/0208327). Fig.4C of Rowe shows an assembly of a primary prosthetic 60 heart valve with a secondary prosthetic 12 heart valve expanded therein, comprising: a surgical primary prosthetic heart valve adapted for post-implant expansion and having an inflow end and an outflow end, Fig. 1 shows a structural support stent 14 defining an implant circumference that defines an orifice size of the primary prosthetic heart (valve); an adapter stent 30 configured to be delivered in a contracted state (paragraph 6) to a position within an implanted primary prosthetic heart valve and expanded within the primary prosthetic heart valve so as to contact an inner orifice thereof, the adapter stent comprising a generally tubular configuration (paragraph 35) of interconnected struts defining an inflow end and an outflow end. Rowe also discloses (paragraphs 5,6,24) the secondary prosthetic heart valve configured to be delivered in a contracted state to a position within the expanded adapter stent in contact with the primary prosthetic heart valve, the secondary prosthetic heart valve also being configured to expand outward into contact with the adapter stent, abstract. It is noted that Rowe discloses (paragraph 35) the adapter stent having a plurality of outwardly projecting barbs and a plurality of inwardly projecting barbs. However, Rowe did not explicitly disclose the outward barbs are arrayed evenly around the outflow end and the inward barbs are arrayed evenly around the inflow end, but other embodiments are within the scope of the disclosure. It would have been obvious to one of ordinary skill in the art to place the outward barbs on the outflow end and the inward barbs on the inflow end for the adapter stent of Rowe since such a modification only involves routine skill in the art and would be an obvious expedient since securing the outward barbs into the previously implanted prosthetic valve is at a location near the outflow where engagement is needed for holding purposes and the inflow barbs enhance connection with the inner prosthetic valve. With respect to claim 16, the adapter stent is configured to be plastically expanded so as to contact the inner orifice and the secondary prosthetic heart valve is self-expandable, see paragraph 29. With respect to claim 17, Rowe discloses (paragraph 6) the secondary prosthetic heart valve is configured to be plastically expanded so as to contact an inner orifice thereof and expand the support stent of the primary prosthetic heart valve. 
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2008/0208327) in view of Ionescu et al. (4084268). Rowe is explained as before and it is noted that Rowe discloses (paragraph  36) the adapter stent is covered. However, Rowe did not explicitly state the cover is velour cloth. Ionescu et al. teach (col. 2, lines 27-29,41-43) that heart valve stents are cloth covered and that the cloth is velour type. It would have been obvious to one of ordinary skill in the art to substitute well known materials and use fabrics such as velour cloth as taught by Ionescu et al. to place on the adapter stent of Rowe such that it improves the protection on the stent, see abstract of Ionescu.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2008/0208327) in view of Carpentier et al. (8034104). Rowe is explained as before. However, Rowe did not explicitly state the structural support stent of the primary prosthetic heart valve comprise an outer band and attached to an inner band that defines alternating cusps and commissures, wherein the outer band has a single expandable segment around its periphery that permits expansion of the support stent from the first diameter to the second diameter. Carpentier et al. teach (Figs. 6A,6B, 7A, 7B) that heart valves have structural support stents with an outer band 74 and attached to an inner band 72 that defines alternating cusps and commissures, wherein the outer band has a single expandable (col. 11, lines 37-41) segment around its periphery that permits expansion of the support stent from the first diameter to the second diameter. It would have been obvious to one of ordinary skill in the art to utilize a structural support stent with an outer band and attached to an inner band that defines alternating cusps and commissures, wherein the outer band has a single expandable segment around its periphery that permits expansion of the support stent from the first diameter to the second diameter as taught by Carpentier et al. in order to provide the implanted valve of Rowe the ability to permit the natural tissue to expand to some extent and not cause tearing from attached portions therewith the tissue annulus.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rowe (2008/0208327) in view of Lock et al. (WO 2012/018779). Rowe is explained as before. However, Rowe did not explicitly state the structural support stent of the primary prosthetic heart valve comprise a band that defines alternating cusps and commissures, wherein the band has a single expandable segment formed by overlapping free ends located at one of the cusps that permits expansion of the support stent from the first diameter to the second diameter. Lock et al. teach (Fig. 7) a band that defines alternating cusps and commissures, wherein the band has a single expandable segment formed by overlapping free ends located at one of the cusps that permits expansion (page 19 first full paragraph) of the support stent from the first diameter to the second diameter. It would have been obvious to one of ordinary skill in the art to utilize a band that defines alternating cusps and commissures, wherein the band has a single expandable segment formed by overlapping free ends located at one of the cusps that permits expansion of the support stent from the first diameter to the second diameter as taught by Lock et al. in order to provide the implanted valve of Rowe in view of Vince the ability to permit the natural tissue to expand to some extent and not cause tearing from attached portions therewith the tissue annulus.

Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756. The examiner can normally be reached 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799